Citation Nr: 0206224	
Decision Date: 06/13/02    Archive Date: 06/20/02

DOCKET NO.  95-32 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from September 1953 to 
September 1956.  

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) at Winston-
Salem, North Carolina.  That decision declined to reopen a 
previously denied claim for entitlement to service connection 
for residuals of a back injury, and also denied service 
connection on the basis that the veteran had developed a low 
back disability as the result of a post-service industrial 
accident/injury.  He has since relocated, and the St. 
Petersburg, Florida, RO now has jurisdiction over the claim.  

A video conference hearing was accorded the veteran on his 
appeal at the St. Petersburg RO in March 2002.  This was 
conducted before the undersigned Board member at Washington, 
D.C.  A complete transcript of that hearing is on file.  


FINDINGS OF FACT

1.  The veteran failed to perfect his appeal from a November 
1956 rating decision that denied service connection for 
residuals of a back injury on the basis that there was no 
back disorder that resulted from inservice injury.  

2.  Evidence added to the record since November 1956 includes 
evidence that is relevant and probative of the issue at hand, 
and is so significant it must be considered in order to 
fairly decide the merits of the claim.  

3.  A chronic back disorder, to include degenerative joint 
disease and degenerative disc disease, was not shown until 
many years following active service, and did not result from 
any inservice disease or injury.  


CONCLUSIONS OF LAW

1.  Evidence associated with the record subsequent to the 
RO's November 1956 1985 decision, whereby service connection 
for residuals of a back injury was denied, is new and 
material, and serves to reopen that claim.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156, 20.1103 
(2001).  

2.  Residuals of a back injury were not incurred in or 
aggravated by active service, nor may arthritis of the 
lumbosacral spine be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The service medical records show, in May 1955, that the 
veteran suffered acute myositis of the left dorsal spine area 
due to trauma when he was unloading gear.  He complained of 
pain in the lumbosacral region aggravated by motion.  X-ray 
did not reveal fracture.  On physical examination, there was 
considerable muscle spasm of the left dorsal spinal area.  He 
was treated with bed rest, heat and symptomatic medication, 
as required.  He responded well to treatment and suffered 
discomfort only on acute flexion of the back.  He was 
discharged to duty after 5 days.  The September 1956 
separation examination showed that the spine was normal.  
There were no references to any back abnormality.  

The veteran's initial claim for disability compensation was 
submitted in September 1956 and was denied by the RO in 
November 1956 on the basis that the claimed back condition 
was not found on his last examination.  The veteran 
thereafter requested that he be provided with VA Form 1-9 so 
that he could appeal the decision.  By letter dated in 
December 1956, he was provided with the requested form.  The 
veteran never returned the form to the VA.  In April 1994, 
the veteran filed a formal application to reopen his claim.  
The evidence reported below was obtained pursuant to that 
application.

The first postservice clinical record pertinent to the claim 
was dated in November 1986.  P. R. Duffy, M.D., reported that 
the veteran was seen for complaints of back pain, left side 
greater than right side, radiating into the buttocks and 
calves, bilaterally.  He stated that his back pain had 
developed gradually since a date earlier in November 1986.  
He had been performing his normal duties at work, which 
included lifting heavy objects.  He had noted the onset of 
low back pain.  He had continued to work.  He stated that the 
pain had increased as the day went on and had become 
particularly severe that night.  After a night of rest, he 
had been able to work the next day but, after a half-day, he 
had to spend the remainder of the weekend flat on his back in 
bed.  In spite of minimal activity of just getting up to go 
to the bathroom and to eat, back pain progressively worsened.  
Six days after his back pain began, he could stand it no 
longer and went to a hospital emergency room via ambulance.  
Multiple X-rays of his lumbosacral spine were taken.  He was 
given Percocet for pain and told to continue bed rest and see 
his private orthopedist.  This examination ensued 10 days 
after his back pain began, when he came to Dr. Duffy's office 
via ambulance.  He complained of stabbing low back pain, left 
side greater than right side.  He stated that the left-sided 
pain radiated into his buttock and down the back of his leg 
to his calf.  He had a positive Valsalva.  He stated that he 
was unable to stand because of sharp low back pain.  His 
history was reportedly notable for an episode of severe low 
back pain and spasm 7 years previously, the diagnosis of 
which was unclear to him.  He stated that he had not been 
bothered by back problems since that episode.  

The physical examination revealed that the veteran was in 
severe distress.  X-ray examination of the lumbar spine 
showed mild degenerative changes throughout.  The impressions 
were severe low back strain and herniated lumbar disc.  He 
was placed on a treatment plan of strict bed rest and 
medication.  

The veteran was examined by Richard A. Matza, M.D., in May 
1988 for low back and bilateral leg pain.  History was 
recorded that the veteran was in his usual state of health 
until he experienced low back pain in November 1986 during 
his usual lifting at work.  The impression was low back 
strain with radiculopathy.  He was referred for magnetic 
resonance imaging (MRI) of the lumbar spine and the resulting 
impressions were herniated nucleus pulposus at L3-4, at L4-5 
and a bulging degenerated disc at L5-S1.  

On a record of a Worker's Compensation award dated in April 
1989, it was shown that the veteran sustained an on-the-job 
back injury in November 1986 including, but not limited to, 
severe low back sprain, a 20 percent permanent partial 
disability to the back, herniated lumbar disc, low back 
strain with radiculopathy, paraspinal lumbosacral muscle 
spasm (left greater than right), sciatic notch tenderness on 
the left, diffuse bulging annulus at L3-4, and L5-S1, slight 
encroachment into L4-5 exit foramen, and hypertrophic 
posterior facet joints, and any and all concomitant sequelae, 
including but not limited to low back pain, bilateral leg 
pain, numbness in the left thigh, and left-sided pain 
radiating into the buttock, down the back of the leg, to the 
calf, incurred as the result of the traumatic experience 
occurring on or about the designated date in November 1986.  

Southwest Florida Regional Medical Center records dated in 
April 1994 show that a lumbosacral X-ray series revealed mild 
compound scoliosis of the lumbosacral spine with 
dextroscoliosis of the upper lumbar spine and levoscoliosis 
of the lower lumbar spine, mild disc space narrowing, L3-4, 
moderate disc space narrowing, L4-5, and degenerative disc 
disease, L5-S1, and degenerative change involving the 
apophyseal joints, bilaterally, most marked on the right at 
L4-5 and L5-S1, and on the left at L5-S1.  

Davis Community Hospital records reflect, in October 1994, 
that the veteran showed X-ray evidence of degenerative 
disease of the thoracic and lumbar spine.  

Chris Thomas, M.D, reported in November 1994 that the veteran 
showed X-ray evidence of a fracture involving the distal 
aspect of the sacrum, which was minimally displaced.  

On a VA examination in November 1994, history was recorded 
that the veteran injured his low back in 1955 while he was 
loading a ship.  He recalled that he had been pushed against 
the bulkhead on two occasions.  He complained of constant low 
back pain going down his left leg.  He stated that the pain 
increased with standing or walking for long distances, with 
weather changes, and with weather changes.  He had difficulty 
going down stairs.  Range of motion of the low back was 
detailed, to include forward flexion to 100 degrees with 
difficulty recovering.  There was mild palpable tenderness of 
the lumbosacral spine.  The diagnoses included herniated 
nucleus pulposus, L3-4, L4-5, a bulging disc, L5-S1, and 
degenerative disc disease of the lumbosacral spine.  

A report of examination by Greg Wolf, M.D., in March 1996 
showed that the veteran had a history of back injury in 1955 
when he was loading a ship and was struck by a large piece of 
cargo.  He reportedly fell a distance and felt acute pain in 
his back.  He was evaluated at an infirmary and was noted to 
have had no radiographic injury but to have had some 
paraspinal musculature spasm.  He stated that, since then, he 
had experienced intermittent low back pain which had 
progressed to left lower extremity pain.  He complained of 
worsening back pain and intermittent numbness in the lateral 
aspect of his left lower extremity.  On the physical 
examination, he reportedly had some very mild subjective 
numbness on the lateral aspect of the left lower extremity 
and mild back pain on forward flexion when he touched his 
toes from a standing position.  The impression was low back 
pain with mild sciatica.  Dr. Wolf stated that it was unclear 
whether the veteran's symptoms were in any way related to the 
"original" injury.  

During the video conference hearing in March 2002, the 
veteran testified that he had been injured during active 
service when he was helping to load tanks onto a ship.  He 
recalled having been assigned to steady the suspended tanks 
as they were lowered into their place in the hold of the 
ship.  He successfully did this for two tanks.  When the 
third tank came he was the closest to the bulkhead when the 
tank started to swing toward him and he fell into the hold 
when he pushed himself away from the tank and turned his body 
to get away.  He landed on the place where they welded the 
tanks in place for transport.  The tank lowering was halted 
and he was helped up and off the ship.  He was able to stand.  
He was taken to an infirmary where he was flat on his back 
for at least a week and a half.  He felt that symptoms of 
that injury included sensations in his lower extremities that 
included loss of feeling and constant back pain.  He 
described an industrial accident when he was working in his 
trade in construction in November 1986 as occurring when he 
was loading planks and one came back on him.  He turned to 
get away from it and went to the ground, injuring a disc, 
which he described as "the same disc, the same kind of 
situation."  He was taken home and then to a hospital.  He 
reportedly was paralyzed from the waist down for about a 
month.  He could not get up; he could not walk; he had to be 
carried to the bathroom.  He felt that the "first" injury 
is what caused it.  He testified that he still had back pain 
after the inservice injury with the inability to carry his 
tool box or to get up on planes to service them for about 3 
months, before he recovered enough to return to full duty.  
After that he still had back pain that he treated himself by 
taking "APC" pills, that downed the pain for 3-4 hours.  He 
stated that he was not given an examination at discharge from 
active duty.  He reportedly went to see a doctor for back 
problems about three years following active duty after a 
lifting incident caused his back pain that was not as bad as 
the "first time," and did not last very long.  He went on 
to note a back injury in the late 1970's.  The records for 
postservice injuries prior to 1986 were not available because 
the physicians who treated him had died.  Doctors reportedly 
told him that his back problems were due to inservice injury, 
and these included a Doctor Feinstein, Dr. Duffy and Dr. 
Matza.  

Legal Criteria

A November 1956 rating decision denied the veteran's claim of 
service connection for residuals of a back injury on the 
basis that the evidence was insufficient to show that he had 
any back disability that was incurred in or aggravated by 
service.  Although the veteran was given written notification 
of this determination later in November 1956 and indicated 
his intention to appeal, a timely appeal was not thereafter 
received.  The rating decision, therefore, became final.  VA 
Regulation No. 2(a), pt. II par. III, VA Regulation 1008 (as 
in effect from 25 January 1936 to 31 December 1957).  

The claim, however, will be reopened if new and material 
evidence has been submitted since the last final decision on 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The 
issue of new and material evidence must be addressed in the 
first instance by the Board because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Barnet v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996), aff'g 8 Vet. App. 1 (1995).  Once the Board finds 
that no such evidence has been offered, that is where the 
analysis must end, and what the RO may have determined in 
this regard is irrelevant.  Id.  Further analysis, beyond the 
evaluation of whether the evidence submitted in the effort to 
reopen is new and material, is neither required nor 
permitted.  Id. at 1384.  Any finding entered when new and 
material evidence has not been submitted "is a legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or by the RO).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998) (expressly rejecting the standard 
for determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  In addition, for the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In Elkins v. West, 12 Vet. App. 209 (1999), as since modified 
by the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5103A, 5107 (West Supp.2001); 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2001), VA must first determine whether 
new and material evidence has been presented under 38 C.F.R. 
§ 3.156(a) in order to have a finally decided claim reopened 
under 38 U.S.C.A. § 5108.  VA must then proceed to evaluate 
the merits of the claim, but only after ensuring that his 
duty to assist under the Veterans Claims Assistance Act of 
2000 has been fulfilled.  See generally, Elkins, 12 Vet. App. 
at 218-19; Veterans Claims Assistance Act of 2000.  

If it is determined that new and material evidence has been 
submitted to reopen the claim, the Board must determine 
whether the evidence of record, both old and new, supports 
the veteran's claim for entitlement to service connection for 
residuals of a back injury.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active wartime service.  38 U.S.C.A. § 1110, 1131.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may be granted for any disease or 
injury diagnosed after discharge, when all of the evidence 
establishes that the disease or injury was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Where a veteran served 
for 90 days in active wartime service, and arthritis develops 
to a degree of 10 percent or more within one year from the 
date of separation from service, such disease may be service 
connected even though there is no evidence of such disease in 
service.  38 U.S.C.A. §§ 1101, 1112; 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  

Regulatory provisions promulgated by VA includes the 
following definitions of the competency of evidence:

"(1) Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises. It would also include statements contained 
in authoritative writings such as medical and scientific 
articles and research reports or analyses.  (2) Competent lay 
evidence means any evidence not requiring that the proponent 
have specialized education, training, or experience.  Lay 
evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that 
can be observed and described by a lay person."  See 66 Fed. 
Reg. 45620-45632 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§3.159)).  

Analysis

Since the 1956 denial, the evidence regarding a back 
disability has changed materially.  Whereas no back 
disability was shown pursuant to that determination, the 
current medical evidence shows significant low back 
disablement, medically classified as degenerative disc 
disease and degenerative changes, that was traumatically 
induced.  In connection with these findings, the history of 
the inservice back injury has been reported and the veteran 
has testified concerning continuing back problems following 
the injury in service.  Under these circumstances, the Board 
considers the claim to have been reopened on the basis of new 
and material evidence.  It appears that the RO has 
essentially considered the claim to be reopened and provided 
the veteran the laws, regulations and rationale for a denial 
of the claim on the merits, de novo.  It is this denial, 
essentially, which resulted in this appeal; accordingly, no 
prejudice will accrue to the veteran by virtue of the Board 
considering the substantive issue of service connection.  

In consideration of the claim on the merits, the Board notes 
that the service medical records do not show any continuing 
back dysfunction following the 1955 injury.  It is indicated 
that the symptoms resolved so that the veteran was able to 
return to duty.  While he has testified that he had no 
further inservice physical examination, and that he continued 
to take a general pain reliever for his back during active 
service, this is not supported by the service medical 
records.  There is a record of a separation physical 
examination dated in September 1956 and the spine was shown 
to be normal at that time.  The medical records do not 
support his statements of continuing back symptomatology 
since the inservice injury.  The first postservice clinical 
record dated in November 1986 presents a history from the 
veteran that his back problems started with a post-service 
industrial injury in about 1979.  He attributed most of his 
low back problems to an injury earlier in November 1986, and 
he had his first significant job limitation due to back 
problems following that injury.  At this time, for the first 
time, degenerative changes of the lumbar spine were revealed 
by X-ray.  The physical examination in November 1986 also 
revealed, for the first time, such lumbar spine restrictions 
that he could not sit or stand long enough to perform 
complete evaluations, the inability to heel and toe walk, 
severe paraspinal muscle spasms of the lumbosacral spine (the 
muscle spasms during active duty having been in the region of 
the dorsal spine), sciatic notch tenderness, severely 
restricted range of motion, positive straight leg raising, 
pain so intense that a full motor evaluation could not be 
done, and radiation of pain consistent with a ruptured disc 
of the lumbar spine.  This all was medically attributed to 
the November 1986 lifting injury while he was working.  This 
was consistent with his own statement at the time that he had 
not been bothered with back problems prior to this lifting 
injury, even from the injury 7 years earlier.  While the 
veteran has testified concerning continuing back symptoms 
since the injury in service, his testimony is not credible in 
view of the above medical history contemporaneously recorded 
while undergoing medical treatment and the absence of any 
pertinent complaints or findings on separation examination or 
for many years thereafter.

Dr. Matza reiterated Dr. Duffy's findings in May 1988 in that 
the extent of low back problems that were shown to be present 
ensued from the November 1986 lifting injury.  This was 
supported by the fact that the veteran had been out of work 
since that injury, but not previous thereto.  His first MRI 
in May 1988 confirmed herniated nucleus pulposus and bulging 
discs at specified levels of the lumbosacral spine.  

Likewise, the record of Worker's Compensation award in April 
1989 places the onset of all the veteran lumbosacral spine 
dysfunction as the result of the November 1986 injury on-the-
job.  It was specified that herniated nucleus pulposus, 
strain, radiculopathy, muscle spasm, sciatic notch 
tenderness, bulging annulus, encroachment, hypertrophic 
joints, pain and numbness of the lumbosacral spine and lower 
extremities were due to that injury.   

While the history of the veteran's 1955 injury was reported 
on the VA examination in November 1994, it was not medically 
identified as the cause of his lumbosacral spine disorders.  
Significantly, none of the post-service injuries was 
reported.  This record does not provide a medical basis for 
concluding that current lumbosacral spine disability is 
attributable to inservice injury.  

Similarly, Dr. Wolf's report does not persuade the Board that 
current lumbosacral spine dysfunction resulted from inservice 
injury.  Again, Dr. Wolf did not refer to any other injury 
except the one in 1955.  Thus, his historical record is 
obviously incomplete.  The veteran apparently requested Dr. 
Wolf to draw a connection between his low back problems and 
the inservice injury.  Significantly, Dr. Wolf went no 
farther than the statement that it was unclear whether the 
veteran's symptoms were in any way related to that injury.  
This is not supportive of a causal relationship between the 
inservice injury and the current low back disability.  

While the veteran claims ongoing symptomatology supportive of 
a relationship between current low back dysfunction and the 
inservice injury, he is not competent to provide convincing 
evidence of the cause of his current low back disorder.  The 
medical evidence shows convincingly that the current low back 
disorder, in its entirety, was induced by post-service injury 
on the job.  There is no medical evidence that the inservice 
injury was instrumental in the inception of current low back 
dysfunction.  Accordingly, the Board can only conclude that 
the clear preponderance of the credible evidence shows that 
degenerative disc disease and degenerative arthritis of the 
lumbosacral spine were first manifested years following 
active service and did not result from inservice injury.  

The Board notes that there is no issue as to substantial 
completeness of the veteran's application for benefits.  See 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. § 5102 
(2000).  VA has secured all records that the veteran has 
indicated are pertinent to his claim, and VA has satisfied 
its duty with respect to such records and with receipt of 
sufficient information to proceed with further adjudication 
of this claim.  He has not indicated that any other records 
that would be pertinent to his claim are available and should 
be obtained.  VA's duty to assist him in this regard, 
accordingly, has been satisfied.  See Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. § 5103A(d) (2000).  The 
Board further notes that the veteran, by means of the SOC and 
Supplemental Statement of the Case (SSOC) that were furnished 
him by the RO, was notified of the criteria that would 
satisfy his claim.  See Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. § 5103(a) (2000).  He has been provided 
ample notice of the Reasons and Bases in denying his claim.  
He has also been advised to submit any lay, medical or other 
evidence which may support his claim either directly or by 
returning authorization forms provided by the RO.  In this 
case, he has submitted his own private medical and other 
evidence in support of his claim.  He has also testified 
before the undersigned Board member and provided argument on 
his behalf.  VA has helped him obtain both private and VA 
clinical records and provided him a VA examination.  He has 
not identified the existence of any additional evidence, 
which is not currently associated with his claims folder, 
that may substantiate his claim.  

The Veterans Claims Assistance Act of 2000 was implemented 
with the adoption of new regulations. See 66 Fed. Reg. 45, 
620 (as amended, August 29, 2001)(to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
However, the regulations add nothing of substance to the new 
legislation and the Board's consideration of the regulations 
do not prejudice the appellant.  See Bernard v. Brown, 4 Vet. 
App 384 (1993).  

Based upon the above, the Board finds that no reasonable 
possibility exists that any further assistance would aid the 
veteran in substantiating his claim.  In this respect, the 
case has been fully developed, proper notice has been issued 
and there are no outstanding requests to obtain additional 
evidence or information.  A remand for RO consideration of 
the new duty to assist and notice regulations would only 
serve to impose additional burdens on VA with no benefit 
flowing to the veteran.  See Soyini v. Derwinski, 1 Vet. App. 
540 (1991); Sabonis v. Brown, 6 Vet. App. 426 (1994).  Thus, 
the Board finds that no prejudice accrues to the veteran in 
proceeding to the merits of his claim at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993) (the Board must 
consider whether a claimant will be prejudiced by addressing 
a question that has not been addressed by the RO).  


ORDER

Service connection for residuals of a back injury is denied.  


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

